Citation Nr: 0001487	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for loss of 
sense of smell, claimed to have resulted from surgery at a VA 
medical center.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from February 1946 to 
October 1947.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an October 1996 rating 
decision, in which the veteran was denied benefits under 
38 U.S.C.A. § 1151 for loss of sense of smell, sense of 
taste, loss of balance, and aggravation of sleep apnea, as a 
result of VA medical treatment.  The veteran filed an NOD 
that same month, and the RO issued an SOC in November 1996.  
The veteran filed a substantive appeal in January 1997.  A 
supplemental statement of the case (SSOC) was issued by the 
RO in July 1997.  In April 1998, a hearing at which the 
veteran testified before the undersigned was conducted in 
Washington, D.C.  

Thereafter, in a September 1998 decision, the Board denied 
the veteran's claim for benefits under 38 U.S.C.A. § 1151 for 
loss of sense of taste, and remanded the remaining issues on 
appeal to the RO for additional development.  In July 1999, 
the RO issued an SSOC.  Subsequently, in October 1999, the 
veteran testified before the undersigned at another hearing 
in Washington, D.C., during which he withdrew his claims for 
benefits under 38 U.S.C.A. § 1151 for loss of balance and 
aggravation of sleep apnea.  





FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. A VA medical opinion in September 1996 noted that the 
veteran's loss of smell "could be" caused by both his 
chronic sinusitis and his endoscopic sinus surgery, and 
that, while chronic sinusitis certainly could have caused 
complete loss of the sense of smell over time, whether the 
surgical procedure exacerbated the veteran's loss of smell 
was at most speculative.  

3. An evaluation report from the Monell-Jefferson Taste and 
Smell Center noted that the veteran suffered from a 
complete loss of smell, and that whether this loss derived 
from ongoing inflammatory pathology was not clear; the 
report also noted that it was difficult to separate the 
role of ongoing sinus problems from the results of 
surgery.  

4. A January 1999 VA medical opinion noted that the veteran's 
nasal surgery and nasal septal perforation, within a 
reasonable degree of medical certainty, were not the 
causes of his difficulty smelling.  

5. The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151 for loss of sense of smell is not plausible under 
the law, as there is no competent medical evidence that 
any claimed additional disability resulted from VA 
hospitalization, or VA medical or surgical treatment.


CONCLUSION OF LAW

The claim for benefits for loss of sense of smell, under the 
provisions of 38 U.S.C.A. § 1151, is not well grounded.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 C.F.R. § 3.358 
(1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects a medical record from 
the VA Medical Center (VAMC) in Wilmington, dated in March 
1992, which noted the veteran's treatment for chronic 
sinusitis and an obstructed nasal airway.

In June 1992, the veteran was medically examined for VA 
purposes.  He reported having had sinus problems for 28 
years, and that he could not breathe or smell appropriately, 
and had a chronic discharge.  He further reported having had 
an operation on his nose in March 1992, and that this had 
produced about a 10-percent improvement in his shortness of 
breath.  On clinical evaluation, the external nose was found 
to be normal, and there was no evidence of deformity or 
discharge.  In addition, there was no tenderness on palpation 
and percussion over the sinuses.  

In August 1994, the RO received VAMC Wilmington medical 
records, dated from August 1992 to October 1994.  In 
particular, an August 1992 discharge summary noted that the 
veteran had undergone revision endoscopic sinus surgery to 
correct problems with nasal airway obstruction, facial 
pressure, and headache.  The veteran was noted preoperatively 
to have hyposmia, and a preoperative CT (computed tomography) 
scan revealed pansinusitis.  Postoperatively, the veteran 
experienced a period of epistaxis.  In addition, treatment 
records in September 1993 and January 1994 reported that the 
veteran had a septal perforation and complained of anosmia 
and blockage of his sinuses.  

In October 1995, the veteran filed a claim for benefits under 
38 U.S.C.A. § 1151, inter alia, for a punctured sinus and 
loss of smell as a result of VA surgery.  He noted that 
surgery had been performed to clear his sinuses.  In December 
1995, the veteran submitted a statement to the RO from Basil 
Paparone, M.D., dated in October 1995.  Dr. Paparone reported 
that the veteran had chronic sinus disease and a septal 
perforation from his previous sinus surgery.  

That same month, December 1995, the veteran was medically 
examined for VA purposes.  It was noted that the veteran had 
a long standing history of problems with his nose and 
sinuses.  He reported that this was related to irritation 
from dust at work and also environmental factors.  As a 
result, the veteran indicated that he had problems with 
airway obstruction, facial pressure, and headaches.  He 
reported having been treated with several decongestants but 
had severe discomfort and problems on a regular basis.  The 
veteran also reported that endoscopic surgery had been 
performed in March 1992, following which he began to 
experience a loss of sense of smell.  He was treated on an 
outpatient basis, and later underwent a second surgical 
procedure on his sinuses in August 1992.  It was noted that, 
since that time, the veteran had experienced a loss of sense 
of smell and continued problems with his sinuses.  The 
examiner's diagnosis was chronic rhinosinusitis.  

Also in December 1995, the veteran underwent an additional VA 
medical examination to evaluate his sense of smell.  He 
reported a loss of smell for over a year, and that he could 
appreciate some pungent odors but his sense of smell was much 
diminished.  The examiner's diagnosis was hyposmia.  

In September 1996, the RO received a medical opinion from a 
VA physician regarding the veteran's claimed loss of sense of 
smell due to VA surgery.  The physician noted, inter alia, 
that the loss of sense of smell could have been caused by 
both the chronic condition of sinusitis and the veteran's 
surgeries.  He reported that it was difficult to determine 
which was the main contributor, and that certainly chronic 
sinusitis could have caused complete loss of smell over time.  
The physician further noted that whether or not the surgical 
procedures had exacerbated the loss of sense of smell was at 
most speculative.  

Thereafter, the RO received a medical report from the Monell-
Jefferson Taste and Smell Center, dated in December 1996.  In 
addition to the report, the RO also received a copy of an 
earlier report, dated in March 1996, and a copy of a 
scientific review article entitled, "The Risk to Olfaction 
From Nasal Surgery," by Charles Kimmelman, M.D.  A review of 
the reports, in particular, revealed the veteran's claim that 
he was able to smell for the first 24 hours following his 
second nasal surgery in August 1992, and that he had then 
lost his sense of smell.  He had experienced no substantial 
change in olfaction since that time.  Upon clinical 
evaluation, the veteran was noted to suffer from a profound 
and/or complete loss of smell.  The report also noted that, 
given the veteran's failure to respond, even temporarily, to 
oral corticosteroid therapy, it was not clear that his sense 
of smell loss derived from ongoing inflammatory pathology.  
Also, it was reported that other patients had linked their 
loss-of-sense-of-smell problems to sinus surgery, but it was 
difficult to separate the role of their ongoing sinus didease 
problems from the results of their surgery.

Furthermore, the article by Dr. Kimmelman noted that, in a 
study conducted involving 93 patients, the risk of becoming 
anosmic after nasal surgery was low (1.1%), and, in summary, 
there was no statistical evidence that any of the types of 
operations or combinations of anesthetics examined in the 
study were found to be harmful to olfactory function.  

In April 1998, the veteran and his daughter testified before 
the undersigned during a Board Hearing in Washington, D.C.  
The veteran reported that he underwent his first sinus 
operation in March 1992, because of an inability to breathe.  
After the first surgery, there had been no appreciable loss 
of sense of smell, but his sinuses had become very dry.  He 
further reported that, following his second surgery in August 
1992, his nose had started to bleed profusely after he was 
wheeled out of the operating room.  His nose was immediately 
packed with gauze, and he reported experiencing extreme pain.  
He testified that, following his release from the hospital, 
he then began to notice his loss of sense of smell.  In 
addition, he stated that he had asked the VA physician who 
had performed the operation, whether he would regain his 
sense of smell, and was told "no."  The veteran also 
reported that, while he was being taken to surgery, he had 
signed a form but wasn't sure what it was for, and that the 
procedure and its possible consequences were never explained 
to him.  Furthermore, he indicated that he had been told 
following his first surgery that he had a perforated septum, 
but later, seeking a second opinion, he was told there was no 
perforation.  He also reiterated his contention that his 
perforated septum caused his loss of sense of smell.  

In addition to his testimony, the veteran submitted 
additional evidence for consideration.  A March 1992 
operation report noted the veteran's complaints of nasal 
airway obstruction, post nasal drip, and headaches.  Included 
in the report, a CT scan revealed anterior ethmoid disease as 
well as agger disease, bilaterally.  Also the nasal septum 
was deviated to the right and the inferior turbinates were 
hypertrophied.  The operation report noted that-

there was marked deviation of the septum 
to the right.  Leaving an adequate strut 
for the nasal tip, an incision was made 
in the cartilage anterior to the point of 
deflection.  Takahashi forceps were used 
to remove the area of cartilage posterior 
to the incision.  Care was taken not to 
leave an inadequate support superiorly.  
In addition, care was taken not to remove 
any septum from above the intercanthal 
ligaments.

Once the cartilaginous portion of septum 
was removed, the Blakesley forceps were 
used to remove bony portions of the 
septum which were not in the midline.

Additional evidence included a pathological report, dated in 
March 1992, which noted mild chronic inflammatory changes in 
the specimen tissue.  A CT scan, dated in October 1995, 
revealed increased thickness of mucoperiosteum of the 
frontal, ethmoid, maxillary, and sphenoid sinuses.  

In October 1998, the RO received VAMC Wilmington medical 
records, dated from January 1991 to October 1995.  In 
particular, a February 1992 treatment record noted the 
veteran's complaint of hyposmia.  A treatment record, dated 
in May 1992, noted his complaint that his sense of smell was 
worse since "OR."  He was also noted to have a septal 
perforation.  Also, records in September 1992 and September 
1993 also noted complaints of loss of sense of smell.  

That same month, the RO received medical studies from the 
Albert A. Marks Sleep Disorders Center, dated in October 
1993.  These studies noted findings which reflected that the 
veteran suffered from severe obstructive sleep apnea 
syndrome.  

In December 1998, the veteran underwent a VA medical 
examination.  He reported his medical history with respect to 
his nasal surgeries and subsequent nasal perforation and loss 
of sense of smell.  He also reported that he had had a nasal 
button placed in the perforation, but found it uncomfortable 
and crusty and so had it removed.  On clinical evaluation, 
the examiner noted that there was no evidence of chronic 
sinusitis, or of allergy symptoms or attacks.  A perforation 
of the central portion of the cartilaginous nasal septum was 
noted.  The lesion was noted as a bit smaller than a dime, 
and had unremarkable, well-healed edges.  It was also noted 
to be far from the dorsal septum, and was not producing any 
cosmetic or functional defect of any kind.  An associated 
radiographic study revealed ethmoid sinusitis bilaterally and 
sphenoid sinusitis.  The examiner's diagnosis was nasal 
septal perforation following nasal surgery, and ethmoid 
sinusitis on X-ray.  

In January 1999, the examiner offered an addendum to his 
examination report.  He noted various treatment notes of 
record which documented the veteran's complaints of a 
decreased sense of smell, and findings of a perforated 
septum.  The examiner also noted that records reflected that 
the veteran had been employed in a job which involved spray-
painting cars.  This, the examiner reported, if in fact 
accurate, was certainly a significant contributory history in 
an individual who complained of difficulty smelling and had 
chronic sinus disease.  The examiner also stated that there 
had been complications from the veteran's August 1992 nasal 
surgery, in that the veteran experienced postoperative 
bleeding from his nose sufficient to require packing.  This 
was reported as a known complication, and did not reflect 
negligence or faulty performance of the procedure.

The examiner further reported that hyposmia was not an 
uncommon complaint in persons with chronic sinus disease, but 
that it was not a known or accepted complication of 
endoscopic sinus surgery.  He indicated that, if the veteran 
had a history of spray-painting automobiles, this was most 
likely the cause of his chronic sinus disease and hyposmia.  
The examiner also indicated that the veteran's nasal surgery, 
and nasal septal perforation, were not the causes of his loss 
of smell, within a reasonable degree of medical certainty.  

In October 1999, the veteran testified before the undersigned 
during a Board Hearing in Washington, D.C.  He modified the 
issue on appeal, indicating that his loss of sense of smell 
had been present prior to his August 1992 surgery, but had 
been aggravated and made worse as a result of the procedure.  
The veteran testified that, prior to his surgery, his sinuses 
would swell as result of allergies, and that, on many 
occasions, he could not smell anything.  He stated, however, 
that there were other occasions during which his sinuses were 
not swollen, and during those times he did not experience 
anosmia.  The veteran testified that, since the surgery, he 
had not been able to smell at all, whether his sinuses were 
swollen or not.  Furthermore, the veteran reported, with 
respect to his prior painting job, that he had worn a 
protective breathing apparatus and had never remained in the 
painting area after removing his mask.  In addition to his 
testimony, the veteran submitted at the hearing CT scan 
films, dated in November 1991, June 1992, and July 1993.

II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's claim for benefits under 
section 1151 for loss of smell was filed in October 1995.  
Therefore, under the statute and the opinion of the General 
Counsel cited above, this claim has been adjudicated by the 
RO, and is being reviewed by the Board, under the version of 
38 U.S.C.A. § 1151 extant before the enactment of the 
statutory amendment, as interpreted in the Gardner decisions, 
supra, and under the interim rule issued by the Secretary on 
March 16, 1995, and adopted as a final regulation on May 23, 
1996.  Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted.  

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.  See Elkins v. West, 12 Vet.App. 209, 
213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  See also Morton v. West, 12 
Vet.App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service-connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and 
(3) medical evidence of a nexus (i.e., a link or a 
connection) between that asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
12 Vet.App. 460, 464 (1999).  

Therefore, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
or medical or surgical treatment.  See Boeck v. Brown, 
6 Vet.App. 14, 16-17 (1993), and Ross v. Derwinski, 3 
Vet.App. 141, 144 (1992), holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151.  See also Jimison v. West, 13 Vet.App. 
75, 77-78 (1999).  

The veteran has contended that, while he did suffer from 
intermittent anosmia prior to his VA surgery in August 1992, 
following the operation he found that he had completely lost 
his sense of smell.  Upon review of the evidence of record, 
the Board finds that the veteran has not submitted a well-
grounded claim for benefits under 38 U.S.C.A. § 1151, for 
loss of sense of smell.  

With respect to the veteran's claim, the Board is aware that 
a VA medical opinion in September 1996 noted that the 
veteran's loss of sense of smell "could be" caused by both 
his chronic sinusitis and his endoscopic sinus surgery.  The 
examiner noted that, while chronic sinusitis certainly could 
have caused complete loss of smell over time, whether the 
surgical procedure exacerbated the veteran's loss of smell 
was, at most, speculative.  We thus find that, given the 
medical conclusions reported, the VA opinion is not material.  
See Bostain v. West, 11 Vet.App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet.App. 30, 33 (1993) (a medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish a plausible claim").  
See also Warren v. Brown, 6 Vet.App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992) 
("may or may not" language by physician is too 
speculative).  

We recognize that, in Lee v. Brown, 10 Vet.App. 336 (1997), 
the Court held that cautious language by a physician does not 
always express inconclusiveness.  There, however, the Court 
noted that there was another doctor's statement in the record 
which provided evidentiary support for the otherwise 
speculative statement in issue.  Here, there is no other 
medical evidence tending to support more than the possibility 
that the veteran's complete loss of sense of smell, or a 
permanent aggravation of a pre-existing loss of sense of 
smell, was incurred as a result of his August 1992 surgery.  
In this regard, an evaluation report from the Monell-
Jefferson Taste and Smell Center noted that the veteran 
suffered from a complete loss of smell.  We find, however, 
that the report's ensuing medical conclusions paralleled 
those of the VA examiner's opinion in September 1996.  The 
report noted that, given the veteran's failure to respond, 
even temporarily, to oral corticosteroid therapy, it was not 
clear that his sense of smell loss derived from ongoing 
inflammatory pathology.  However, the report also indicated 
that other patients had linked their loss of sense of smell 
problems to sinus surgery, but it was difficult to separate 
the role of their ongoing sinus disease problems from the 
results of their surgery.  

In addition, the Board is also cognizant that a VA medical 
examination, in December 1998, reported that the veteran's 
septal perforation was not producing any cosmetic or 
functional defect.  Furthermore, a subsequent VA medical 
opinion in January 1999, based upon a complete review of the 
claims file, noted that the veteran's nasal surgery and nasal 
septal perforation, within a reasonable degree of medical 
certainty, were not the causes behind his difficulty 
smelling.  

While the law applicable to this case, as discussed above, 
exempts the veteran from a requirement to establish 
negligence or other wrongdoing on the part of VA, the law 
does require proof of causation; in other words, any claimed 
additional disability must be shown, by medical evidence, to 
have resulted from, and not merely to have been coincidental 
with, the VA hospitalization or medical or surgical 
treatment.  The medical evidence of record does not reflect 
that the veteran's nasal surgery in August 1992 resulted in a 
complete and/or profound loss of sense of smell, or that 
there was a worsening of a previous intermittent anosmia.  
Furthermore, the evidence reflects that the veteran's septal 
perforation did not result in his loss of sense of smell.  
Thus, under the law, the veteran must provide medical-nexus 
evidence to well ground his claim, and in this instance, he 
has not done so.

Therefore, the only evidence supporting the veteran's 
assertion, that he sustained additional disability as a 
result of VA hospitalization or medical or surgical 
treatment, consists of his own statements to that effect.  
However, neither he or his representative is not shown to 
possess the technical competence to establish such a 
relationship.  As discussed above, a claim based upon an 
assertion as to cause-and-effect relating to a particular 
disability requires competent medical evidence in order to be 
well grounded.  The Court has reiterated this requirement 
many times.  See, e.g., Voerth v. West, 13 Vet.App. 117, 120 
(1999) ("Unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, cannot form the basis 
of a well-grounded claim."); Bostain v. West, supra ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).

Moreover, as sympathetic as we might be toward the veteran's 
condition, the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Having reviewed the medical records in this 
case, we can find none supporting the veteran's contentions 
that he incurred additional disability with respect to 
anosmia as a result of VA hospitalization, or medical or 
surgical treatment.  

Accordingly, it is the Board's conclusion that the veteran 
has failed to present evidence sufficient to justify a belief 
by a fair and impartial individual that his claim for 
compensation under 38 U.S.C.A. § 1151 is well grounded, as 
required by 38 U.S.C.A. § 5107(a) (West 1991), and therefore, 
the claim must be denied.

We observe in addition, as is noted above, that, at his Board 
Hearing in October 1999, the veteran submitted three sets of 
CT films as evidence in support of his claim.  Given that the 
RO did not have the opportunity to review these films in the 
first instance, and that the Board would not be qualified to 
make a medical determination as to what the films show, a 
remand would normally be in order to allow a qualified 
individual, i.e., a physician, make pertinent findings.  
However, in this instance, we find that remanding for a 
report on the content of the films would not be beneficial to 
the veteran's claim.  The veteran reportedly has offered the 
films into evidence as a means of demonstrating that a septal 
perforation was not in existence prior to his August 1992 
nasal surgery.  While the films may or may not reveal that 
fact, it would appear that they otherwise would not provide 
evidence as to the etiology of the veteran's loss of sense of 
smell, that is, they could not fill the gap in the 
requirement of medical nexus evidence.

Therefore, after careful review of the record, the Board can 
find no reason that a remand of the veteran's appeal, for 
review of the recently submitted CT films would be judicially 
expedient or otherwise result in a different finding.  Thus, 
such a remand would result in unnecessarily imposing 
additional burdens on the RO with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet.App. 203, 207 (1999) 
(en banc); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

The Board appreciates the veteran's sincere testimony at his 
personal hearings in this matter.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for loss of 
sense of smell, claimed to have resulted from treatment at a 
VA medical facility, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

